United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2247
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Eddie Johnson, also known as             *
Eddie Muldrew, also known as             * [UNPUBLISHED]
Eddie Mudrew,                            *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 7, 2004

                                   Filed: January 15, 2004
                                    ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.


       Eddie Johnson pleaded guilty to conspiring to distribute and possess with intent
to distribute 50 grams or more of a mixture or substance containing cocaine base, in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846 and 18 U.S.C. § 2.
The district court1 sentenced him to 121 months imprisonment and 5 years supervised
release. On appeal Johnson’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is too long.

       We reject this argument, because the sentence is within both the statutory range
and the applicable Sentencing Guidelines range, and Johnson agreed in a written plea
agreement that his prison term would be at least 121 months. See 21 U.S.C.
§ 841(b)(1)(A)(iii) (penalty of 10 years to life imprisonment); United States v.
Smotherman, 326 F.3d 988, 989 (8th Cir.) (per curiam) (district court’s exercise of
discretion in setting defendant’s sentence within properly determined Guidelines
range is nonreviewable), cert. denied, 124 S. Ct. 293 (2003); United States v. Nguyen,
46 F.3d 781, 783 (8th Cir. 1995) (defendant who voluntarily subjects himself to
specific sentence may not challenge that punishment on appeal).

     Upon careful review of the record, we find no other nonfrivolous issues. See
Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly we affirm, and we grant
counsel’s motion to withdraw.
                      ______________________________




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.

                                         -2-